In a matrimonial action in which the parties were divorced by judgment dated December 4, 2001, the plaintiff appeals, as limited by his brief, from so much of an order and judgment (one paper) of the Supreme Court, Kings County (Yancey, J.), dated September 3, 2002, as granted the defendant’s motion for a money judgment pursuant to Domestic Relations Law § 244 and denied that branch of his cross motion which was to vacate so much of the judgment of divorce as imputed income to him for the purpose of calculating his child support obligation.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The plaintiff failed to present any evidence of fraud on the part of the defendant (see CPLR 5015 [a] [3]). Accordingly, the Supreme Court properly denied that branch of his cross motion which was to vacate so much of the parties’ judgment of divorce as imputed income to him and granted the defendant’s motion for a money judgment for, inter alia, arrears which accrued under the judgment of divorce (see Walker v Weinstock, 255 AD2d 508 [1998]; North Fork Bank v Hamptons Mist Mgt. Corp., 234 AD2d 435 [1996]). Altman, J.P., H. Miller, Adams and Townes, JJ., concur.